Citation Nr: 0408928	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  98-03 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin rash in the 
form of tinea versicolor, including as the result of exposure 
to herbicides.

2.  Entitlement to service connection for residuals of 
dermatofibroma, including as the result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to June 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of March 1999 and May 2003.  This 
matter was originally on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.

2.  Skin rash in the form of tinea versicolor and 
dermatofibroma (skin growths on the shoulders and back) are 
not among the disease processes enumerated under the 
regulation, 38 C.F.R. § 3.309(e).

3.  There is medical evidence of record that shows that tinea 
versicolor is otherwise etiologically related to the 
veteran's military service.

4.  There is no competent medical evidence of record that 
shows that residuals of dermatofibroma have been determined 
to be etiologically related to herbicide exposure during 
service or any other incident therein.


CONCLUSIONS OF LAW

1.  A skin rash in the form of tinea versicolor was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5103, 5103A  (West 2002); 38 C.F.R.           §§ 3.159, 
3.303, 3.307, 3.309 (2003).  

2.  Residuals of dermatofibroma were not incurred in or 
aggravated by active service; nor may they be presumed to 
have been incurred therein.  38 U.S.C.A.     §§ 1110, 1112, 
1113, 1116, 5103, 5103A  (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's March 1999 Remand, the RO undertook 
extensive efforts to develop information on a VA physician 
the veteran reported advised him that his tinea versicolor 
was due to exposure to Agent Orange.  The RO undertook 
extensive development to determine when the veteran received 
VA medical attention for tinea versicolor.  VA medial 
records, the Military Entrance Processing examination, and 
private medical records have been associated with the claims 
file.

Pursuant to the Board's May 2003 Remand, in correspondence 
dated in July 2003, the RO advised the veteran of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).  The VCAA further provides that VA is 
required to provide the claimant with notice of what 
information or evidence is to be provided by the Secretary 
and what information or evidence is to be provided by the 
claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
July 2003 letter, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the information and evidence 
necessary to substantiate the claims, including which portion 
of the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

Also pursuant to the Remand instructions, the RO afforded the 
veteran another VA dermatological examination and obtained a 
medial opinion on the etiology of the tinea versicolor.  The 
RO did not obtain a medical opinion on the etiology of the 
dermatofibroma.  The Board finds that the RO was correct in 
doing so for reasons explained in the discussion portion of 
this decision.  The RO readjudicated the veteran's claims 
with consideration of all the evidence of record.  The RO 
issued a Supplemental Statement of the Case (SSOC) in 
November 2003 that affirmed the denial.  By a letter dated in 
November 2003, the RO provided the veteran with the 
opportunity to make any comment desired within 60 days, 
concerning the SSOC.  Based on the foregoing, the Board finds 
that the RO complied with the Board's March 1999 and May 2003 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  

In so finding that the RO substantially complied with the 
Remand instructions, the Board also finds that the 
requirements under the VCAA have been met.  The Board adds 
that the November 2003 SSOC advised the veteran of the 
reasons and bases for the continued denial of the claims.  
The February 1998 Statement of the Case, June 2002 SSOC, and 
November 2003 SSOC provided the veteran with notice of the 
law and regulations pertinent to his claims-including the 
law and implementing regulations of the VCAA.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Secretary of Veterans Affairs, No. 01-944 (Vet. App. Jan. 13, 
2004).  In Pelegrini, the Court held that the enhanced duty 
to notify provisions under the VCAA must be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  While the Court did not address 
whether, and if so, how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  The initial 
unfavorable rating decision was rendered prior to the 
enactment of the VCAA, so there could not have been 
compliance with the enhanced duty to notify provisions of the 
VCAA prior to the denial.  Nevertheless, while the notice 
provided to the veteran in July 2003 was not given prior to 
the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2003).  After 
this notice to the veteran was provided, the case was 
reconsidered again in November 2003 and the SSOC was provided 
to the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran. 

By virtue of the Board's March 1999 and May 2003 Remands 
together with earlier efforts by the RO to obtain all 
pertinent evidence, the Board finds that satisfactory efforts 
to ensure that all relevant evidence has been associated with 
the claims file have been made.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  The Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.

In order to establish presumptive service connection for 
diseases associated with exposure to certain herbicide 
agents, the veteran must show the following:  (1) that he has 
the requisite type of service in the Republic of Vietnam, (2) 
that he currently suffers from a specific disease process 
enumerated under the regulation, and (3) that the current 
disease process manifested itself within the time period set 
by regulation.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

The veteran's DD Form 214 shows that he served in the 
Republic of Vietnam from March 29, 1971 to April 19, 1971.  
Accordingly, the veteran has the requisite type of service in 
the Republic of Vietnam as defined by 38 C.F.R. § 3.307 
(a)(6)(iii) (2003).  Therefore, the veteran is presumed to 
have been exposed to an herbicide agent during such service 
in the absence of affirmative evidence to the contrary.  Id.  
The disease processes for which the veteran seeks service 
connection, however, are not enumerated in 38 C.F.R. § 
3.309(e) (2003).  Tinea versicolor and dermatofibroma (skin 
growths on the shoulders and back) are not listed diseases.  
Accordingly, since the disease processes for which the 
veteran seeks service connection are not enumerated in 38 
C.F.R. § 3.309(e) (2003), the presumption of service 
connection for a disease associated with exposure to certain 
herbicide agents under 38 C.F.R. § 3.307(a)(6) (2003) is not 
applicable.  

That the veteran is not entitled to presumptive service 
connection under 38 C.F.R. § 3.307 (a)(6) (2003) does not 
preclude an evaluation as to whether the veteran is entitled 
to service connection on a direct basis under 38 C.F.R. § 
3.303 (2003). 
Private medical records, VA treatment records, the November 
1997 VA examination report, and the July 2003 VA examination 
report show that the veteran is currently diagnosed with 
chronic tinea versicolor.  These records show that two 
lesions were excised from the veteran's left shoulder in June 
1975, with no recurrence of the dermatofibromas, but a 
residual scar remained at the excision site.  

In regard to competent medical evidence of a relationship 
between the claimed disorders and exposure to a herbicide 
agent, the Board notes that there is no competent medical 
evidence that links the skin disorders to herbicide agent 
exposure during service.   Under the authority granted by the 
Agent Orange Act of 1991, VA has determined that presumption 
of service connection based on exposure to herbicides used in 
Vietnam is not warranted for any conditions other than those 
for which VA has found a positive association between the 
condition and such exposure.  As previously stated, tinea 
versicolor and dermatofibroma are not diseases for which VA 
has determined that there is a positive association with 
Agent Orange exposure.  No scientific and medical evidence 
that supports the conclusion that the skin conditions at 
issue are associated with herbicide exposure have been made a 
part of the record.  For example, in the February 1983 
letter, VA physician E.C.S. advised the veteran that there 
was no evidence at that time that the diagnosed tinea 
versicolor was related to Agent Orange exposure.  In a 
January 2003 VA opinion and follow-up April 2003 VA opinion, 
the examiner acknowledged that tinea versicolor was not 
considered related to Agent Orange.  In a September 2003 
addendum to the July 2003 VA examination report, the VA 
examiner opined that the diagnosed tinea versicolor was at 
least as likely as not to have been the result of exposure to 
herbicides, but did not provide supporting clinical data or 
other rationale for the opinion.  The positive association 
between Agent Orange exposure and the specific diseases 
enumerated in 38 C.F.R. § 3.309(e) (2003) was established 
based on scientific evidence, which was lacking in the 
September 2003 opinion.

There are two medical opinions of record that otherwise link 
the onset of the veteran's tinea versicolor to service.  In 
the follow-up April 2003 VA opinion to the January 2003 
opinion, the examiner opined that it was "possible that [the 
veteran's tinea versicolor] started from active service, but 
it could have existed even before that, or it could have 
started after that."  In the September 2003 addendum to the 
July 2003 VA examination report, the VA examiner opined that 
the diagnosed tinea versicolor was at least as likely as not 
to have been "the result of any other incident of active 
service."  The April 2003 VA opinion is somewhat ambivalent 
and the September 2003 opinion does not articulate a 
supporting rationale.  Nevertheless, the Board will not 
discount two favorable VA opinions.  The Board must decide 
the case on the basis of the record, particularly given the 
lengthy history of this appeal.  Accordingly, service 
connection for tinea versicolor is probably warranted because 
the evidence, notwithstanding the attendant ambiguity, does 
not preponderate against the veteran.

Unlike the tinea versicolor claim, there is no medical 
evidence that otherwise links the dermatofibroma to the 
veteran's service.   There is affirmative medical evidence 
that skin growths were present on the veteran's left shoulder 
in June 1975 after his discharge from service.  The service 
medical records are negative for complaints of, findings of, 
or treatment for dermatofibroma during service.  Thus, the 
direct medical evidence does not show the onset of the skin 
disorder during service.  As the Board previously noted, the 
RO did not obtain a medical opinion on the etiology of the 
dermatofibroma.  The Board finds that the RO was correct in 
doing so because the veteran does not currently have 
dermatofibroma.  As there is no evidence of any treatment or 
complaints of the skin problem during service, any opinion 
now relating his residual scar to service would be based on 
history as provided by the veteran, as opposed to objective 
documentation.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  For this reason, the Board finds that there is no 
basis for obtaining a VA opinion regarding the etiology of 
the veteran's currently manifested residual scar from 
dermatofibroma as there is no reasonable possibility that 
such an opinion, based on unsubstantiated history, would 
substantiate his claim.

Thus, there is no competent medical evidence of record 
causally linking the dermatofibroma to exposure to Agent 
Orange in service or any other incident of service.  
Therefore, service connection for residual scar from 
dermatofibromas cannot be established on the basis of Agent 
Orange exposure either on a presumptive basis or otherwise on 
the basis of medical evidence.  38 C.F.R.          §§ 3.307, 
3.309 (2003); Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 
1994).  Additionally, service connection for residual scar 
from dermatofibromas may not be otherwise established on a 
direct basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).  As the preponderance of the evidence is 
against the claim, the "benefit of the doubt" doctrine is 
not applicable, and the claim must be denied.  38 U.S.C.A. 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a skin rash in the form of tinea 
versicolor is granted. 

Service connection for residuals of dermatofibroma, including 
as the result of exposure to herbicides is denied.




	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



